                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN

- - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - - - - - - - - - - - - - - -

JAMES L. KIRK,
                                                                        ORDER
                            Plaintiff,
                                                                     18-cv-110-bbc
              v.

TAMMI MAASSEN, W. BRAD MARTIN, DEBRA TIDQUIST,
CHERYL MARSOLEK and GEORGIA KOSTOHYZ,

                            Defendants.
- - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - - - - - - - - - - - - - - -

       Pro se plaintiff and prisoner James L. Kirk is proceeding on claims that he has been

denied adequate medical treatment for a serious heart condition. Now before the court is

plaintiff’s motion to stay proceedings in this case. Dkt. #28. Plaintiff says that his heart

condition has deteriorated, causing him significant pain and fatigue and making it difficult

for him to prosecute this lawsuit. He asks that the case be stayed indefinitely until he feels

good enough to continue litigating it. Defendants do not oppose the motion, and have filed

medical records confirming that plaintiff has a serious heart condition and that his doctors

are in the process of determining how to treat him. Dkt. #30-1.

       On two previous occasions, plaintiff requested that the court attempt to recruit

counsel to represent him in this case. I denied plaintiff’s requests because it appeared

plaintiff was capable of litigating this case on his own. However, in light of plaintiff’s

deteriorating condition, I conclude that the difficulty of litigating his claim going forward

would exceed his abilities. Pruitt v. Mote, 503 F.3d 657, 656 (7th Cir. 2007). Accordingly,


                                              1
instead of staying this case until plaintiff feels good enough to litigate on his own, I will

strike the trial date and current schedule and will stay the case while the court attempts to

recruit counsel to represent plaintiff. If the court is able to recruit counsel to represent

plaintiff, the court will set a status conference to set a new schedule for this case.




                                           ORDER

       IT IS ORDERED that plaintiff James L. Kirk’s motion to stay this case, dkt. #28, is

GRANTED. The trial and remaining deadlines are STRUCK and proceedings in this case

are STAYED pending recruitment of counsel for plaintiff. If the court finds counsel willing

to represent plaintiff, the court will advise the parties and schedule a status conference.

              Entered this 9th day of January, 2019.

                                            BY THE COURT:
                                            /s/

                                            ________________________
                                            BARBARA B. CRABB
                                            District Judge




                                               2
